Citation Nr: 0424831	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  03-02 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial compensation rating for left 
ear hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sarah E. Barial, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1965 to 
October 1968.
 
This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which granted service connection for left ear hearing loss 
with a noncompensable rating, effective September 21, 2001, 
and denied service connection for right ear hearing loss and 
tinnitus.  On February 18, 2003, the veteran requested an RO 
hearing.  The RO scheduled a hearing for November 6, 2003, 
but the veteran canceled it.

The issue of entitlement to an initial compensation rating 
for left ear hearing loss is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Right ear hearing loss and tinnitus were not diagnosed 
during active service, within one year of separation from 
service, or for many years after separation.

2.  The competent and most probative medical evidence of 
record shows that the veteran's post service right ear 
hearing loss and tinnitus are not due to any incident or 
event of active service.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated 
by active service and, may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2003).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

I.  Duty to notify

In the instant case, the agency of original jurisdiction 
notified the veteran of the information and evidence 
necessary to substantiate the claims and the respective 
responsibilities of each party for obtaining and submitting 
evidence.  This was accomplished by way of a November 2001 VA 
letter, which is prior to the initial rating decision in 
April 2002. 

The RO notified the veteran of the responsibilities of the VA 
and the claimant in developing the record.  Specifically, the 
RO notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
The RO notified the veteran of his responsibility to respond 
in a timely matter to VA's requests for specific information 
and to provide a properly executed release so that VA could 
request the records for him.  The RO also requested the 
veteran to advise VA if there was any other information or 
evidence he considered relevant to his claim for service 
connection for bilateral hearing loss and tinnitus, so that 
VA could help by getting that evidence.  

The RO notified the veteran of the reasons why he was not 
entitled to service connection for bilateral hearing loss and 
tinnitus in the April 2002 rating decision.  The RO also 
notified the veteran of a November 2002 rating decision, in 
which it granted the veteran's service connection for left 
ear hearing loss and assigned a non-compensable rating, but 
confirmed its previous decision to deny the veteran's service 
connection claims for right ear hearing loss and tinnitus.  
The RO notified the veteran of the reasons for its decision 
in the rating decisions, the November 2002 statement of the 
case, as well as in the February 2003 and April 2004 
supplemental statements of the case.  The RO notified the 
veteran of the laws and regulations pertaining to service 
connection and provided a detailed explanation why service 
connection was not warranted for right ear hearing loss and 
tinnitus under the applicable laws and regulations based on 
the evidence provided.

It is clear from a review of the claims folder that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claims for 
service connection; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and were also 
notified to submit all relevant evidence he had to the RO.  
Thus, the Board concludes that the duty to notify appellant 
has been satisfied under 38 U.S.C.A. § 5103; 38 C.F.R. § 
3.159.

II.  Duty to assist

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2003).  

In the present case, the evidence includes service medical 
records, post service medical records, including VA treatment 
records and VA compensation examination reports.  The veteran 
identified treatment records for earaches in a private 
medical clinic in Bridgeport, Texas from 1987 to 1998, and an 
audiometric exam in a private clinic in Decatur, Texas in 
2003.  The veteran also submitted a diagnostic chart from a 
private doctor in November 2002, and a private audiometric 
exam performed in Denton, Texas in 2003.  The RO has obtained 
all of the medical records submitted and identified by the 
veteran, including two private audiometric exams in 2001 and 
2002.  The Board finds that there are no additional medical 
treatment records necessary to proceed to a decision in this 
case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, the VA provided two VA medical examinations in February 
2002 and March 2004, and the examiners rendered considered 
medical opinions regarding the pertinent issues in this 
matter.    

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to appellant in developing 
the facts pertinent to the issue of service connection is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  


Analysis

The veteran seeks service connection for bilateral hearing 
loss and tinnitus.  He contends that he sustained acoustic 
trauma while serving in the Air Force from August 1965 to 
October 1968.  Specifically, he explains that while stationed 
at Warner Robbins Air Force Base in Georgia from 1965 to 
1966, he worked in a communications center with noisy 
teletypewriters and no hearing protection or earplugs.  He 
notes that later in Fort Stewart Georgia, he participated in 
a simulated Vietnamese Prisoner of War Camp exercise during 
which he stayed in a box with loud music played and guns 
fired alongside the boxes near his head.  He also explains 
that he worked for fifteen months in Trabzon, Turkey as a 
switchboard operator wearing a headset all the time with a 
constant ringing from the system.  Last, he notes that he was 
exposed to jet engine noise from 1967 to 1968 when he was 
stationed in Altus, Oklahoma in barracks that were located on 
the flight line.  The veteran argues that his current 
bilateral hearing loss and tinnitus are the direct result of 
his in-service noise exposure, entitling him to service 
connection.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306. 

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including an organic 
disease of the nervous system, becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 
 
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).
 
In addition to the criteria set forth above, service 
connection for impaired hearing is subject to the additional 
requirement of 38 C.F.R. § 3.385, which provides that 
impaired hearing will be considered a disability only if at 
least one of the thresholds for the frequencies of 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; the 
thresholds for at least three of the frequencies are greater 
than 25 decibels; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  See also Hensley 
v. Brown, 5 Vet. App. 155 (1993).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).
 
Initially, the Board finds that the evidence establishes that 
the veteran has bilateral hearing loss and tinnitus.  The 
initial post service medical evidence indicating a bilateral 
hearing loss and tinnitus disability consist of February 2002 
and March 2004 VA audiology and examination reports.  VA 
audiometric testing in February 2002 showed right ear pure 
tone thresholds of 15, 50, 60, and 70 decibels at 1000, 2000, 
3000, and 4000 Hz, respectively, with an average of 49.  
Speech discrimination was 100 percent in the right ear.  The 
VA examiner, based on a review of audiometric studies, 
concluded that the veteran had bilateral high frequency 
sensorineural hearing loss and tinnitus.  The VA examiner 
reported that speech reception threshold and discrimination 
scores were within normal limits.

The March 2004 VA audiology report also noted that the 
veteran had bilateral hearing loss and tinnitus.  VA 
audiometric testing showed right ear pure tone thresholds of 
15, 50, 60, and 75 decibels at 1000, 2000, 3000, and 4000 Hz, 
respectively, with an average of 50.  Speech discrimination 
was 100 percent in the right ear.  The VA audiologist 
concluded that hearing was within normal limits in the low 
frequency sloping to a severe hearing loss.  A March 2004 VA 
ear examination report reveals diagnosis of bilateral high 
frequency sensorineural hearing loss.  

Additionally, the remaining medical evidence received also 
confirms that the veteran currently has bilateral hearing 
loss and tinnitus.  Private audiological treatment records in 
November 2003 show that the veteran had mild to profound 
sensorineural hearing loss and tinnitus in both ears.  The 
private audiologist also noted that speech thresholds were 80 
percent for the right ear.  Private ear examinations from 
1987 to 1998 show that the veteran complained of having 
earaches.  Throughout the treatment, he was diagnosed as 
having impacted cerumen and mild otitis externa.

The next question is whether there is medical evidence or 
competent lay evidence of the veteran's claimed in-service 
noise trauma.

The veteran has submitted lay evidence that his current 
hearing loss and tinnitus are directly related to acoustic 
trauma in service.  The veteran's Airman Military Record 
confirmed that the veteran worked as a Communications Center 
Specialist from 1965 to 1968 and a Switchboard Operator in 
1966.  The military record also shows that he was stationed 
at Robins Air Force Base in Georgia in 1965 to 1966; Trabzon, 
Turkey in 1966; and Altus Air Force Base in Oklahoma in 1967 
to 1968, just as he reported.

In further support of his claim, the veteran submitted a 
newspaper picture of him while stationed at Fort Stewart in 
Georgia, where he explained the simulated Vietnam Prisoner of 
War exercises took place.

However, the veteran's service medical records do not 
indicate in service noise trauma.  

The separation examination records in 1968 identify the 
veteran's ears as normal.  Audiometric testing showed right 
ear pure tone thresholds of 5, 15, 5, and 10 decibels (ASA 
units converted to ISO units) at 1000, 2000, 3000, and 4000 
Hz, respectively.  There was no report of noise trauma.

Although the veteran asserts that he had in-service noise 
trauma, and his military records confirm that he worked as a 
communications specialist and a switchboard operator, a 
review of the service medical records fails to show that the 
veteran had suffered acoustic trauma in service.  
Additionally, the veteran's military occupational specialties 
of communications specialist and switchboard operator do not 
indicate exposure to acoustic trauma.  There is no other 
evidence of in-service acoustic trauma.  Thus, the Board 
concludes that there is no probative evidence that the 
veteran experienced in-service noise trauma.

Even if the Board was to find that the veteran suffered 
acoustic trauma in service, service connection for hearing 
loss and tinnitus would still not be warranted, as the 
competent medical evidence of record fails to show a link 
between service and his current hearing loss.  

In this regard, a March 2004 VA examination report reveals 
that the examiner reviewed the veteran's service medical 
records and noted that the veteran was found to have normal 
hearing in the right ear, both at enlistment and separation 
from active duty.  The examiner did not find any reference to 
tinnitus in his review of the service medical records.  The 
examiner concluded that since his review of the service 
medical records was negative for tinnitus and negative for 
evidence of hearing loss incurred while on active duty, it 
was "less likely than not that the veteran's current hearing 
loss and tinnitus are related to military noise exposure or 
acoustic trauma."

In the February 2002 VA examination report, the examiner 
found that the veteran had bilateral high frequency 
sensorineural hearing loss.  The examiner noted that the 
veteran indicated that he had some noise exposure in service 
and that subsequent to active duty the veteran worked for 
over twenty years as an engineer on a locomotive.  The 
examiner reported that he needed to review the veteran's 
claim file to determine whether hearing loss and tinnitus 
developed while he was in service.  He concluded that if upon 
review of the claim file, he was unable to establish that 
hearing loss and tinnitus occurred while in service, then it 
would be "more likely than not that both the hearing loss 
and tinnitus have developed subsequent to release from active 
duty."

The Board is aware that a private audiologist in November 
2003 determined that based on the veteran's history of noise 
exposure, his hearing loss and tinnitus were "at least as 
likely as not caused, or contributed to, by his exposure to 
loud sound and acoustic trauma related to his tour of duty in 
the service."  The Board, however, finds that the March 2004 
VA examination report is of greatest probative value in light 
of the examiner having reviewed the evidence, discussed the 
evidence and examined the veteran.  See Owens v. Brown, 7 
Vet. App. 429, 433 (1995) (the opinion of a physician that is 
based on a review of the entire record is of greater 
probative value than an opinion based solely on the veteran's 
reported history).  The Board notes that the veteran's 
private physician based her conclusion that the veteran's 
hearing loss and tinnitus were more likely than not connected 
to service on her November 2003 audiology exam and his 
reported history of noise exposure in service.  The private 
physician's report is not as probative as the March 2004 VA 
examination because the private doctor did not base her 
decision on any review of the veteran's service medical 
records, but rather on the statements given to her by the 
veteran.  The private physician made no mention of the fact 
that the service medical records were negative for any 
complaints of right ear hearing loss and/or tinnitus, and did 
not mention the fact that there is no evidence of the veteran 
sustaining any acoustic trauma in service.

The VA examiner in 2002 also did not have the benefit of the 
veteran's military records.  However, the examiner concluded 
that if upon review of the veteran's claim file, he found no 
evidence of the veteran sustaining hearing loss or tinnitus 
in service, he would conclude it was more likely than not 
that the acoustic trauma occurred after service.  The 2002 VA 
opinion is probative in finding that there is no relationship 
between the veteran's right ear hearing loss and tinnitus and 
service, especially in light of the service medical records 
showing no right ear hearing loss and tinnitus, and in light 
of the March 2004 VA opinion.

Although the veteran has argued that his current hearing loss 
and tinnitus had its inception in service, and the veteran's 
military records confirm that he worked as a communication 
specialist and switchboard operator in service, diagnoses of 
hearing loss and tinnitus are not matters for an individual 
without medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus, while the Board has considered the 
veteran's lay assertions, they do not outweigh the other 
evidence of record, which shows that the veteran's hearing 
loss and tinnitus disability is not causally related to the 
veteran's active service.  A competent medical expert makes 
this opinion and the Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991). 

The Board has considered the benefit-of-the-doubt-doctrine, 
but finds that the record does not provide a balance of 
negative and positive evidence on the merits.  Rather, the 
Board finds that the preponderance of the evidence is against 
the claims of service connection for hearing loss and 
tinnitus, and the benefit-of-the-doubt standard is therefore 
inapplicable.  Thus, the Board is unable to identify a basis 
for granting service connection for hearing loss in the right 
ear and tinnitus.  Gilbert, 1 Vet. App. at 57-58; 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for hearing loss in the right ear is 
denied.

Service connection for tinnitus is denied.


REMAND

In November 2002, the RO granted the veteran's claim of 
service connection for hearing loss in the left ear and 
assigned a noncompensable rating.  In March 2003, the veteran 
submitted a statement on a VA-Form 21-4138, which the Board 
considers a valid Notice of Disagreement with the RO's 
November 2002 rating decision assigning a noncompensable 
rating for left ear hearing loss.  The RO has not issued a 
statement of the case addressing this issue, and the Board 
finds that a remand for this action is necessary.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29, 19.30; Manlincon 
v. West, 12 Vet. App. 238 (1999).

In light of the foregoing, the case is REMANDED to the RO for 
the following:

The RO should issue a statement of the 
case to the veteran and his 
representative addressing the issue of 
entitlement to an initial compensable 
rating for left ear hearing loss.  The 
statement of the case should include all 
relevant law and regulations pertaining 
to the claim.  The veteran must be 
advised of the time limit in which he may 
file a substantive appeal. See 38 C.F.R. 
§ 20.302(b).  Thereafter, if an appeal 
has been perfected, this issue should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



